Citation Nr: 1105140	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for histoplasmosis.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to higher initial disability ratings for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling for the period from March 11, 2005, through 
December 10, 2008; and evaluated as 50 percent disabling from 
December 11, 2008.

6.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to December 
1967.

These matters come to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision and 
subsequent decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado that, in pertinent part, 
declined to reopen a claim for service connection for 
histoplasmosis on the basis that new and material evidence had 
not been received; and from a June 2007 decision of the RO that 
granted service connection for PTSD evaluated as 30 percent 
disabling effective July 3, 2006.  In December 2007, the RO 
assigned an effective date of March 11, 2005, for the award of 
service connection for PTSD.  

These matters also come to the Board on appeal from a July 2008 
rating decision of the RO that, in pertinent part, denied service 
connection for hypothyroidism; and from a February 2009 decision 
of the RO that denied service connection for asthma and for 
chronic obstructive pulmonary disease, and granted service 
connection for lumbar degenerative joint disease evaluated as 10 
percent disabling effective June 2, 2004.  The Veteran timely 
appealed the denials of service connection, and for higher 
initial ratings.

In February 2009, the RO increased the disability evaluation to 
50 percent for PTSD, effective December 11, 2008.  Because higher 
evaluations are available for PTSD, and the Veteran is presumed 
to seek the maximum available benefit for a disability, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  The Board notes that the 
Veteran continues to work, and has not alleged that her service-
connected disabilities prevent her from obtaining or maintaining 
substantially gainful employment.  The matter is not raised by 
the record, and the Board finds it unnecessary to remand the 
matter for further action.


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO denied 
service connection for histoplasmosis.

2.  Evidence associated with the claims file since the February 
2003 denial, when considered by itself or in connection with 
evidence previously assembled, does not create a reasonable 
possibility of substantiating claim for service connection for 
histoplasmosis. 

3.  Asthma is not shown to be causally or etiologically related 
to service.  

4.  Chronic obstructive pulmonary disease is not shown to be 
causally or etiologically related to service 

5.  Hypothyroidism is not shown to be causally or etiologically 
related to service. 

6.  For the period from March 11, 2005, through December 10, 
2008, the Veteran's PTSD was not productive of occupational and 
social impairment with reduced reliability and productivity.  

7.  For the period from December 11, 2008, the Veteran's PTSD is 
not productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

8.  Since the effective date of the grant of service connection, 
the Veteran's service-connected degenerative joint disease of the 
lumbar spine has been manifested by flexion of the thoracolumbar 
spine beyond 60 degrees and painful motion, but ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest have not 
been demonstrated.



CONCLUSIONS OF LAW

1.  The RO's decision in February 2003, denying service 
connection for histoplasmosis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's February 2003 denial is 
not new and material, and the claim for service connection for 
histoplasmosis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  Asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Chronic obstructive pulmonary disease was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).

5.  Hypothyroidism was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

6.  For the period from March 11, 2005, through December 10, 
2008, the criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2010).

7.  For the period from December 11, 2008, the criteria for a 
disability rating in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2010).

8.  The criteria for an initial disability rating in excess of 
10 percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5242 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July 2004, 
November 2007, March 2008, June 2008, and December 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty would be helpful in substantiating the claim (and, in fact, 
the Veteran was afforded additional time by the Board to obtain 
and submit this evidence).  Moreover, neither the Veteran nor her 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); and no prejudice has been identified in the 
conduct of the Board hearing.  

The Veteran and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the adjudication 
of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

I. Reopen the Claim for Service Connection for Histoplasmosis

Records reflect that the RO originally denied service connection 
for histoplasmosis in February 2003 on the basis that there was 
no evidence to establish any relationship between histoplasmosis 
and active service.

The evidence of record at the time of the last denial of the 
claim in February 2003 included the Veteran's DD Form 214; her 
service treatment records; private treatment records; and a 
November 2002 VA examination report.

Service treatment records include a chest X-ray taken in March 
1967, revealing no active lung disease.

Private treatment records include a report of chest X-ray taken 
in July 2002, revealing findings consistent with old 
granulomatous disease such as histoplasmosis.  The physician 
noted that the Veteran had a history of histoplasmosis in 
childhood.  The records include an assessment of chronic 
obstructive pulmonary disease in September 2002.

Based on this evidence, the RO concluded that there was no 
evidence of any relationship between histoplasmosis and active 
service.

The present claim was initiated by the Veteran in June 2004.  VA 
may reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Furthermore, new and material evidence 
is "neither cumulative nor redundant" of evidence of record at 
the time of the last prior final denial, and must "raise a 
reasonable possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 2003 includes a 
medical article discussing histoplasmosis; pulmonary function 
testing results; service personnel records; private treatment 
records; VA treatment records; a January 2009 VA examination 
report; an April 2010 hearing transcript; and statements by the 
Veteran.  

In April 2004, the Veteran stated that she underwent a physical 
in 1969 as a student in a nursing program, and an X-ray at that 
time revealed histoplasmosis.  The Veteran stated her belief that 
she contracted histoplasmosis while in active service because she 
had to sweep up and dispose of pigeon fecal matter and bat 
droppings on porches each morning before breakfast and going to 
work.  When asked earlier by a physician as to how she could have 
gotten it, the Veteran had stated that she had a baby chicken as 
a child and could not think of any other response.  It was not 
until much later that the Veteran discovered pictures of the 
barracks, and remembered the morning duties performed daily.

The various treatment records include notations of history of 
histoplasmosis; and February 2006 and August 2006 X-ray findings 
of old granulomatous disease, consistent with histoplasmosis.  
Records also include assessments of chronic obstructive pulmonary 
disease and emphysema.

The report of the January 2009 VA examination reflects the 
Veteran's belief that she contracted histoplasmosis in active 
service while sweeping up areas underneath where pigeons roosted.  
She did not remember any admissions for pneumonia or any 
diagnosis of histoplasmosis at that time.  A chest X-ray revealed 
prior inactive granulomatous disease.  The assessment was 
histoplasmosis by computed tomography scanning.  The examiner 
opined that the Veteran's current histoplasmosis was less likely 
as not (less than 50/50 probability) caused by any respiratory 
condition during active service.  In support of the opinion, the 
examiner noted that the Veteran's symptoms in service consisted 
of frequent upper respiratory infections and pharyngitis, for 
which the Veteran underwent a tonsillectomy.  There was no 
evidence of abnormal chest X-ray or other evidence of 
histoplasmosis while in active service.  While the Veteran gave a 
history of exposure that may be consistent with histoplasmosis, 
there was no evidence of onset of symptomatology for 
histoplasmosis while in active service.

In April 2010, the Veteran testified that she contracted 
histoplasmosis in active service while sweeping up areas 
underneath where pigeons roosted.  She also testified that the 
scarring from the histoplasmosis led to her chronic obstructive 
pulmonary disease.  The Veteran is competent to testify on 
factual matters of which she has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran 
has offered statements and contentions in which she argued that 
her histoplasmosis had its onset in service.  However, she is not 
shown to be competent to establish a diagnosis of histoplasmosis 
or to specify the diagnostic criteria or misdiagnosis of any lung 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Much of this evidence is new in that it was not previously of 
record.  What is missing to award service connection is evidence 
that links current histoplasmosis to an in-service incident or to 
a continuity of symptomatology of histoplasmosis since an in-
service incident.  The newly submitted evidence does not link 
current histoplasmosis with service.  Hence, the evidence is not 
material for purposes of reopening the claim.

Absent evidence of a nexus between the currently shown 
histoplasmosis and service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.  As 
new and material evidence has not been received, the claim for 
service connection for histoplasmosis is not reopened.



II. Service Connection Claims

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in October 1969 revealed no defects, other than refractive error 
of the eyes.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.	 Asthma

In this case, the Veteran contends that her asthma had its onset 
in service.  She testified that she started having respiratory 
problems during the first couple of years in service, and would 
get bronchitis whenever she got a cold.  The Veteran testified 
that she was short of breath on exertion, but was not given any 
type of inhaler.  She testified that she continued to experience 
shortness of breath, and that asthma was listed in her service 
treatment records.  

Service treatment records do not reflect any findings or 
complaints of shortness of breath or asthma.  On a "Report of 
Medical History" completed by the Veteran in October 1964, the 
Veteran reported asthma.  The examiner noted only boggy mucosa of 
the nose, appearing allergic.  On another "Report of Medical 
History" completed by the Veteran in November 1967, the Veteran 
again reported asthma and shortness of breath.  The examiner 
reviewed the complaints made by the Veteran; and noted by 
history, they seemed "to be insignificant."  A chest X-ray 
taken in September 1964 revealed no active lung disease.  Asthma 
was not found in service.

The post-service treatment records, dated in April 2008, indicate 
that the Veteran had an obstructive lung disease, which was felt 
to be a combination of respiratory bronchiolitis-associated 
interstitial lung disease and emphysema.  Records reflect that 
the Veteran continued to smoke.

The Veteran underwent a VA examination in January 2009.  She 
reported that she probably "always had asthma."  She recalled 
wheezing and being treated by her mother with warm camphor 
towels, and paregoric dripped over sugar.  The Veteran recalled 
being admitted to the hospital with double pneumonia as a child, 
and having episodes of bronchitis.  The Veteran recalled having 
some respiratory symptoms during military service, but was very 
vague.  Treatment for symptoms included "shots in her butt;" 
she remembered getting poor evaluations due to missed duty, which 
she attributed to respiratory symptoms.  The Veteran reported 
that she was first diagnosed as an adult with asthma by the VA in 
2000 and 2001, and was placed on metered dose inhalers.  She 
reported dyspnea on exertion with walking and a nonproductive 
cough.  On examination of the chest, it was clear to 
auscultation, without wheeze, rhonchi, or rales; there were very 
decreased breath sounds in all lobes.  The diagnosis was asthma.  
The examiner noted its onset was during childhood.  The examiner 
opined that the Veteran's asthma was less likely as not (less 
than 50/50 probability) caused by a result of multiple upper 
respiratory tract infections in service, and a questionable 
diagnosis noted in service treatment records of asthma.

While the Veteran is competent to describe any shortness of 
breath and respiratory problems that occurred in service, her 
claim is contradicted by contemporaneous service treatment 
records reflecting no wheezing, no asthma, and no active lung 
disease in service.  There were no manifestations of pertinent 
disability in service.
In essence, the January 2009 VA examiner opined that the 
Veteran's asthma did not owe its etiology to service; and there 
was no permanent worsening of the Veteran's asthma during 
service.  

A clear preponderance of the evidence is against a finding that 
the Veteran has asthma that either had its onset during service 
or is related to her active service.  Thus, service connection 
for asthma is not warranted.

B.	 Chronic obstructive pulmonary disease

The Veteran also contends that her chronic obstructive pulmonary 
disease is attributed to service.  She testified that she 
currently has chronic obstructive pulmonary disease due to scar 
tissue from histoplasmosis, which led to breathing difficulties 
and chronic obstructive pulmonary disease.  The Veteran testified 
that her daily duties from 1963 to 1965 included "sweeping all 
the pigeon poop off the long porches."  She testified that she 
had a big broom and metal dustpan, and that she breathed the 
spores while leaning down to sweep it up.  The Veteran testified 
that scarring in her lungs was noted during her physical for 
nursing school shortly after military service.  She testified 
that she was currently being treated for chronic obstructive 
pulmonary disease.

Service treatment records do not reflect any findings or 
complaints of shortness of breath or chronic obstructive 
pulmonary disease.  A chest X-ray taken in September 1964 
revealed no active lung disease.  Neither histoplasmosis nor 
chronic obstructive pulmonary disease was not found in service.

The post-service treatment records, dated in July 2002, include a 
computed tomography scan that first revealed findings consistent 
with old granulomatous disease such as histoplasmosis.

In September 2002, the Veteran complained of intermittent chest 
tightness.  The Veteran continued to smoke.  Pulmonary function 
testing revealed minimal obstruction to airflow, slightly 
improved from last visit.  The assessment was chronic obstructive 
pulmonary disease.

In August 2004, the Veteran presented to the emergency room with 
repeated chest pain.  One assessment was chronic obstructive 
pulmonary disease.  Pulmonary function testing in January 2007 
revealed moderate chronic obstructive pulmonary disease.  The 
physician also noted a reactive airway disease component as well.  
In April 2007, the Veteran was counseled on use of inhalers on a 
regular basis and smoking cessation.  Records dated in April 2008 
indicate that the Veteran had an obstructive lung disease, which 
was felt to be a combination of respiratory bronchiolitis-
associated interstitial lung disease and emphysema.  In November 
2008, the Veteran's chronic obstructive pulmonary disease was 
shown to be moderate to severe.

During a January 2009 VA examination, the Veteran reported that 
she was first diagnosed with chronic obstructive pulmonary 
disease by the VA in 2000 and 2001.  She reported dyspnea on 
exertion with walking and a nonproductive cough.  Pulmonary 
function testing done in October 2008 showed abnormal elevation 
of lung volumes, indicative of hyperinflation.  Air flow was 
limited.  The Veteran reported smoking for 45 years, from half 
pack to one pack daily.  She tried quitting three times in the 
past year, and was unsuccessful.  She now smoked a half pack 
daily.  The Veteran reported that she contracted histoplasmosis 
in service, and that she swept up areas underneath where pigeons 
roosted.  She did not remember any admissions for pneumonia or 
diagnosis of histoplasmosis in service.  She reported that a 
routine chest X-ray showed "spots on her lungs" when she 
entered nursing school in 1968.  She reported that another prong 
of testing at that time was positive for histoplasmosis.

On examination, the chest was clear to auscultation, without 
wheeze, rhonchi, or rales; there were very decreased breath 
sounds in all lobes.  The diagnosis was chronic obstructive 
pulmonary disease.  The examiner noted its onset was in adulthood 
due to smoking.  The examiner opined that the Veteran's chronic 
obstructive pulmonary disease was less likely as not (less than 
50/50 probability) caused by a result of multiple upper 
respiratory tract infections in service.  In support of the 
opinion, the examiner reasoned that while the Veteran began 
smoking in service, the chronic obstructive pulmonary disease is 
caused by or the result of smoking.

While the Veteran is competent to describe her sweeping duties 
and any breathing difficulties that occurred in service, any 
contention as to a continuity of chronic obstructive pulmonary 
disease since then is contradicted by contemporaneous service 
treatment records reflecting neither any active lung disease in 
service or for several years after service discharge.  The 
contemporaneous service treatment records and the absence of 
objective data regarding chronic obstructive pulmonary disease 
from 1967 to 2002, are more probative than an account of scar 
tissue forming in the lungs made many decades later.  In this 
case, the preponderance of the competent evidence does not 
establish a continuity of symptomatology of chronic obstructive 
pulmonary disease following service.

Moreover, there is no credible evidence that the Veteran's 
current chronic obstructive pulmonary disease is linked to 
service.  Following a review of the claims file and examination 
of the Veteran, the January 2009 examiner concluded that current 
chronic obstructive pulmonary disease was less likely related to 
active service.  Indeed, the examiner provided a rationale for 
the conclusion, which was based on the absence of objective data 
of active lung disease in service and tobacco abuse.  The report 
of the January 2009 examination appears accurate, and contains 
sound reasoning.

In this case, there is no opinion linking the Veteran's current 
chronic obstructive pulmonary disease to service.  Service 
connection may not be based on a resort to pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2010).  The duty 
to assist is not invoked, where no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2).

In view of the absence of in-service findings of active lung 
disease, and the lengthy period following service without 
treatment, there is no evidence of continuity of symptomatology; 
the evidence weighs against the Veteran's claim. 

In cases where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, 21 Vet. App. at 303.

To the extent that the Veteran is able to observe continuity of 
her respiratory symptoms, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of 
chronic obstructive pulmonary disease) and post-service treatment 
records (showing no complaints, symptoms, findings or diagnoses 
of chronic obstructive pulmonary disease until 2002, and no 
competent medical evidence linking current chronic obstructive 
pulmonary disease to the Veteran's service) outweigh her 
contentions.

Hence, a preponderance of the evidence is against a finding that 
the Veteran has chronic obstructive pulmonary disease that either 
had its onset during service or is related to her active service.  
Thus, service connection for chronic obstructive pulmonary 
disease is not warranted.



C.	 Hypothyroidism 

The Veteran also contends that her current hypothyroidism had its 
onset in service.  She testified that she was not treated for any 
type of thyroid gland problem in service, but that she always 
reported being tired to physicians.  The Veteran believed that 
her thyroid was mentioned one time in her service treatment 
records, perhaps, for a blood test.  She testified that she was 
diagnosed with hypothyroidism in 2000, and that she had the same 
symptoms in service.

Service treatment records do not reflect any findings or 
complaints of thyroid problems or fatigue.  Hypothyroidism was 
not found in service.

The post-service treatment records show an assessment of 
hypothyroidism in 2002.  In October 2008, the Veteran was 
referred to the endocrine clinic for an enlarging goiter.  A 
thyroid ultrasound at that time revealed moderate diffuse thyroid 
heterogeneity bilaterally, without discrete nodules.  The Veteran 
was advised to seek medical attention if she developed shortness 
of breath or difficulty swallowing, for surgical removal of the 
goiter.

During a January 2009 VA examination, the Veteran reported having 
abnormal thyroid tests while in the military, but that she was 
never treated.  She did not know the test results.  Her first 
clear diagnosis of hypothyroidism was in the year 2000.  The 
Veteran reportedly started taking medication regularly for 
hypothyroidism in 2002.  She was diagnosed with a goiter in 2008.  
Current symptoms included a slight feeling of pressure in the 
neck and occasional slight dysphasia; however, she had no real 
difficulty swallowing solids and liquids.  On examination, the 
thyroid showed two symmetric half-plum sized lobes that were 
slightly tender.  There was no mass.  The goiter was not 
disfiguring and would not be noticed except by a medical 
professional.  Diagnoses included hypothyroidism and Hashimoto's 
thyroiditis with small goiter.  The examiner opined that the 
Veteran's current condition was not caused by or a result of any 
condition noted in service treatment records.  In support of the 
opinion, the examiner commented that records were carefully 
reviewed, as well as laboratory findings; there was no evidence 
of a thyroid condition during military service.

While the Veteran is competent to describe any tiredness or 
fatigue that occurred in service, any contention as to continuity 
of thyroid problems since then is contradicted by contemporaneous 
service treatment records reflecting neither complaint of fatigue 
nor thyroid problems in service or at service discharge.  The 
contemporaneous service treatment records and the absence of 
objective data regarding hypothyroidism from 1967 to 2002, are 
more probative than a lay account of thyroid problems made many 
decades later.  There is no convincing, competent evidence 
establishing a continuity of symptomatology of a thyroid 
condition following military service.  

Moreover, there is no credible evidence that the Veteran's 
current hypothyroidism is linked to service.  Following a review 
of the claims file and examination of the Veteran, the January 
2009 examiner concluded that the Veteran's current condition was 
not related to service.  Indeed, the examiner provided a 
rationale for the conclusion, which was based on the absence of 
objective data pertaining to hypothyroidism from 1967 to 2002.  
The report of the January 2009 examination appears accurate, and 
contains sound reasoning.

Hence, a clear preponderance of the evidence is against a finding 
that the Veteran has hypothyroidism that either had its onset 
during service or is related to her active service.  Thus, 
service connection for hypothyroidism is not warranted.

III. Higher Initial Disability Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

In this case, the Veteran is competent to testify on factual 
matters of which she has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  She is also competent to 
report symptoms of PTSD and back pain both during and after 
service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The 
Veteran is competent to describe her symptoms and their effects 
on employment.  Her statements have been consistent with the 
medical evidence of record, and are probative for resolving the 
matters on appeal.

A.	 PTSD

Service connection has been established for PTSD, effective 
March 11, 2005.  The RO has evaluated the service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as initially 30 
percent disabling; and as 50 percent disabling, effective 
December 11, 2008.  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Records reflect that the Veteran regularly attended therapy 
sessions for several years.

During a VA psychiatric evaluation in May 2007, the Veteran 
reported the physical rape, abuse, and harassment that occurred 
in active duty.  Her current symptoms included hyperarousal, re-
experiencing traumatic events, and avoidance behaviors.  She 
reportedly did not sleep without medication.  The Veteran still 
reported nightmares, primarily of being chased or pursued by a 
man in the military.  Her anxiety level was quite high throughout 
the day.  She reported a history of panic attacks with 
significant breakdown with crying.  She had to work hard to 
control herself, and sometimes had panic attacks daily.  The 
Veteran tried to avoid particular types of men and, generally, 
did not trust men at all.  The Veteran also reported being 
suicidal in the past, and had sought help.  She denied current 
intent to hurt herself.  Her energy, interest, and motivation 
levels were all low.  She sometimes had visual illusions of 
shadows at night.

Examination revealed that the Veteran was slightly scattered and 
disorganized, secondary to her high anxiety level.  Her focus was 
not very good during the interview process.  She did much better 
on specific tasks, and performed well on testing.  Her affect had 
a dissociative quality; she was generally detached, with 
restricted range of affect.  Her overall mood was anxious for the 
interview itself.  She was cooperative.  The assessment was PTSD.  
A global assessment of functioning (GAF) score of 53 was 
assigned.  The examiner found that the Veteran was employable 
from a psychiatric standpoint, and opined that the Veteran had 
occasional decrease in work efficiency with intermittent periods 
of inability to perform occupational tasks due to her PTSD.  She 
generally had satisfactory functioning.  During panic attacks, 
the Veteran needed to collect herself, and took time away from 
work.  Her high anxiety level prevented her from interacting with 
specific co-workers, and she required medications.

During a December 2008 VA examination, the Veteran reported a 
history of severe sexual abuse and physical abuse.  She reported 
undergoing therapy treatment since 2004 or 2005, and that she 
took medication for anxiety and depression.  The Veteran is 
currently employed doing custodial work, and missed approximately 
40 days of work during the past year due to stress and physical 
problems.  Current symptoms included depression with decreased 
interest and social withdrawal.  The Veteran reported family 
tensions, bouts of crying, feeling panicked, nightmares, and 
disturbed sleep associated with sexual and physical abuse.  The 
Veteran reported some unusual perceptual experiences, where she 
saw shadows out of the corner of her eyes.  The Veteran reported 
no other clear-cut auditory or visual hallucinations; she did 
feel paranoid at work, and felt avoidant of people outside of 
work.  The Veteran reported passive suicidal thinking, but denied 
any active suicidal plans or history of attempts.  She reported 
no grossly inappropriate behavior, and no manic-like symptoms.

On examination, the Veteran was casually dressed and groomed.  
She seemed to have halted speech and, at times, some internal 
disorganization and needed to collect her thoughts.  Her speech 
was articulate, and thought processes were logical.  On mental 
status examination, the Veteran scored approximately 27 out of 
30, showing only some minor deficits of working/short-term 
memory.  All other parameters, orientation skills, math skills, 
long-term memory skills, visual motor and visual spatial skills, 
language and comprehension skills, and organizational and 
planning skills were otherwise grossly intact.  The examiner 
concluded that there had been worsening of her condition; the 
Veteran's thought processes and communication were not formally 
impaired, but the Veteran functionally appeared to have 
disorganization and halted speech.  She appeared to have 
difficulty expressing her thoughts.  The Veteran's social 
functioning was grossly intact for basic skills, but she can be 
very sensitive and possibly paranoid.  The examiner assigned a 
GAF score of 54, and noted that the Veteran's PTSD required 
continuous medication.  There was also reduced reliability and 
productivity due to PTSD.

In April 2010, the Veteran testified that she did not have any 
friends and did not get involved with people because she felt 
like "there's nothing to me."  She felt that she could not 
maintain a friendship, and that she became angry and irritated 
when her husband did or said something.  People at work mostly 
stay away from her.  The Veteran testified that she had angry 
outbursts when visiting with her children, causing problems with 
in-laws.

While the GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness" (DSM-IV), the assigned GAF score in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather, it 
must be considered in light of the actual symptoms of the 
Veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).   

For the Period from March 11, 2005, through December 10, 2008

For the applicable period, the Veteran's PTSD had been 
manifested, primarily, by anxiety, chronic sleep impairment, and 
occasional panic attacks.  While these symptoms seemed to occur 
frequently, they are, nonetheless, reflective of overall moderate 
social impairment, although generally functioning satisfactorily 
with routine behavior and self-care.  Such level of impairment 
warrants no more than a 30 percent disability rating.  

While the May 2007 examiner had noted a restricted range of 
affect, this factor, alone, does not provide a sufficient basis 
for assignment of a 50 percent disability rating during the 
applicable period.  Significantly, the Veteran had not been found 
to have such symptoms as difficulty in understanding complex 
commands, impaired memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or other symptom 
combinations reflective of a 50 percent disability rating.

The evidence does not reflect that the Veteran's PTSD during the 
applicable period caused deficiencies in most areas, such as 
work, family relationships, judgment, thinking, or mood.  
Symptoms such as illogical, obscure, or irrelevant speech, or 
impaired impulse control were not demonstrated.  

The GAF score of 53 assigned by the examiner in May 2007 reflects 
moderate symptoms.  Given that the Veteran's medications appeared 
helpful and the Veteran participated in counseling and was able 
to work, the Board finds that the overall evidence warrants no 
more than the currently assigned 30 percent disability rating for 
the applicable period.


For the Period from December 11, 2008

For the applicable period, the Veteran's PTSD has been 
manifested, primarily, by moderately severe impairment in social 
and occupational functioning.  The GAF score of 54 assigned by 
the most recent examiner in December 2008 reflects moderate 
symptoms.  Given the clinical findings of halted speech and 
difficulty expressing her thoughts, depression, and social 
withdrawal, and the Veteran's reduced reliability and 
productivity at work, the Board finds that the evidence more 
nearly approximates the criteria for the currently assigned 50 
percent disability rating.
   
The evidence does not reflect that PTSD symptoms alone are of 
such severity as to warrant a disability rating in excess of 50 
percent.  The evidence does not reflect symptoms such as suicidal 
ideation, obsessional rituals, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, or an 
inability to establish and maintain effective relationships.

B.	 Degenerative Joint Disease of the Lumbar Spine

Service connection has been established for degenerative joint 
disease of the lumbar spine, effective June 2, 2004.  The RO 
assigned a 10 percent disability rating under 38 C.F.R. § 4.171a, 
Diagnostic Code 5242.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Currently, spinal disabilities are primarily evaluated under a 
general rating formula.  The regulations provide the following 
rating criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward flexion of 
the thoracolumbar spine of 30 degrees or less.  A 20 percent 
evaluation is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2010).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
general rating formula (which provides the criteria for rating 
orthopedic disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than four 
weeks, during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide that, 
when evaluating on the basis of chronic manifestations, VA should 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes; and 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurological diagnostic code or 
codes.

Where intervertebral disc syndrome is present in more than one 
spinal segment, and provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurological manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In general, the rating criteria take into account pain and other 
symptoms.  In the case of spine disabilities, pain is often the 
primary factor limiting motion and is almost always present when 
there is muscle spasm.  Therefore, an evaluation based on pain 
alone would not be appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurological sections of the rating schedule.  Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

As noted above, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The report of a November 2002 VA examination includes a diagnosis 
of history of injury of the thoracolumbosacral spine with strain 
and limited motion.  X-rays of the lumbar spine at that time 
revealed mild degenerative change.

VA treatment records show subtle manifestations of spondylosis in 
February 2006.  A bone density study conducted in March 2007 
revealed osteoporosis of the L1-L4 spine.  In September 2007, the 
Veteran reported worsening lower back pain.  X-rays taken of the 
lumbar spine in November 2008 revealed mild degenerative change, 
similar to prior X-rays.

The Veteran underwent a VA examination in January 2009.  She 
reported low back pain since a slip-and-fall accident in service.  
For the past twenty years, the Veteran reported having gradually 
increasing intermittent, and now continuous pain, which was 
getting worse.  The pain was associated with stiffness, and was 
non-radiating.  The Veteran was able to function in her job, and 
had missed four or five days of work in the past year due to back 
pain.  The Veteran reportedly can walk for 10 minutes at a time, 
sit for 15 minutes, and stand for 40 minutes.  She did not use a 
cane, walker, brace, or wheelchair.  She experienced flare-ups on 
a daily basis, which often lasted the rest of the day.  She took 
Tylenol and Ibuprofen, which helped her pain significantly.  The 
Veteran reported no incapacitating episodes during the past year.  

Examination of the Veteran's spine revealed no scoliosis, spasm, 
or tenderness.  Straight leg raising was negative.  Range of 
motion of the lumbar spine was to 70 degrees on forward flexion, 
with slight pain at 70 degrees; to 30 degrees on extension, with 
slight pain at 30 degrees; to 30 degrees on lateral bending to 
each side, with slight pain at 30 degrees bilaterally; and to 30 
degrees on rotation to the right and left, with slight pain at 30 
degrees bilaterally.  There was no change in range of motion 
during repetitive testing, and no additional losses of range of 
motion due to painful motion, weakness, impaired endurance, 
incoordination, or instability.  The diagnosis was degenerative 
joint disease of the lumbar spine.

There were findings neither of intervertebral disc syndrome, nor 
of neurological deficits.  The Veteran reportedly lost 
approximately four or five days of time from work in the last 12-
month period due to her back condition.
  
VA treatment records, dated in March 2010, reflect significant 
arthritis in the facet joints between vertebral bodies of the 
thoracic and lumbar spine.

In April 2010, the Veteran testified that she did not have muscle 
spasms or numbness in her extremities, and that her back just 
hurts continuously and she takes pain medication.  The Veteran 
testified that she was starting physical therapy.  

In this case, the evidence shows that the Veteran could flex her 
thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  
Muscle spasm was absent, and there was no ankylosis of the lumbar 
spine.  Her disability, thus, does not meet the criteria for a 
disability rating in excess of 10 percent under the general 
rating formula.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  No examiner 
has found significant neurological deficits.  Hence, there is no 
basis for a disability evaluation in excess of 10 percent for the 
Veteran's degenerative joint disease of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

C.	 Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with her degenerative joint disease of 
the lumbar spine, and PTSD is severe.  While the Board 
acknowledges the Veteran's contentions, the Board finds the 
severity of the Veteran's service-connected disabilities is fully 
contemplated by the rating criteria.  There is nothing 
exceptional about the Veteran's service-connected disabilities.  
The degree of disability exhibited is contemplated by the rating 
schedule.  Thus, the Board finds that the threshold test is not 
met for referral for extraschedular consideration. 38 C.F.R. § 
4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has not been received; the claim for 
service connection for histoplasmosis is not reopened.

Service connection for asthma is denied.

Service connection for chronic obstructive pulmonary disease is 
denied.

Service connection for hypothyroidism is denied.

For the period from March 11, 2005, through December 10, 2008, an 
initial disability evaluation in excess of 30 percent for PTSD is 
denied.

For the period from December 11, 2008, a disability evaluation in 
excess of 50 percent for PTSD is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


